IN THE SUPREME COURT OF IOWA
                              No. 17–0752

                           Filed May 25, 2018


PAUL J. BURROUGHS, KENNETH BURROUGHS, TERRI SPINNER,
DAVID SPINNER, SEAN HARVEY, and TY HARVEY,

      Appellants,

vs.

THE CITY OF DAVENPORT ZONING BOARD OF ADJUSTMENT, THE
CITY OF DAVENPORT, IOWA, an Iowa Municipal corporation, and MZ.
ANNIE-RU DAYCARE CENTER, an Iowa Limited Liability Company,

      Appellees.


      Appeal from the Iowa District Court for Scott County, Mark J. Smith,

Judge.



      Residents appeal the district court’s dismissal of their petition for

writ of certiorari seeking review of city zoning decisions upholding a

conditional use permit for a daycare center.       AFFIRMED IN PART,

REVERSED IN PART, AND REMANDED.


      Michael J. Meloy, Bettendorf, for appellants.



      Brett R. Marshall of Lane & Waterman LLP, Davenport, for appellees

Zoning Board of Adjustment and City of Davenport.



      Ciara Vesey, Davenport, for appellee MZ Annie-Ru Daycare Center.
                                            2

MANSFIELD, Justice.

        This case requires us to interpret Iowa Code section 414.15, which

requires a petition for writ of certiorari seeking review of a decision of a

city zoning board of adjustment to be filed in district court “within thirty

days after the filing of the decision in the office of the board.” Iowa Code

§ 414.15 (2015). We conclude that the thirty-day period is triggered when

the board posts the decision on its public website. However, what is posted

must be an actual decision. Proposed minutes that have not yet been

approved do not constitute a decision. Our conclusion is supported by

out-of-state appellate decisions where the same statutory terms were

applied. For these reasons, we affirm the judgment of the district court in

part, reverse it in part, and remand for further proceedings.

        I. Facts and Proceedings.

        To operate a daycare facility in Davenport, one must obtain a special

use permit from the Davenport Zoning Board of Adjustment. In March

2014, the Board of Adjustment granted Tiny Tots Learning Center (Tiny

Tots) a permit to operate at 1112 Bridge Avenue. Tiny Tots had leased the

premises from the landowner.            Tiny Tots, however, closed its doors in

December 2014. The property stood vacant from December 2014 to July

2016.

        In July 2016, Mz. Annie-Ru Daycare Center (Annie-Ru), a new lessee

of the premises, opened a daycare at the same location.                       Annie-Ru

supervises more children and is open for longer hours than Tiny Tots. 1

The Davenport Zoning Administrator nonetheless determined the special

use permit issued to Tiny Tots “run[s] with the land.” Therefore, Annie-Ru




        1Annie-Ru   is open 24/7 and supervises up to 120 children per day.
                                     3

was allowed to operate without having to apply for and obtain a new special

use permit.

      The following month, a nearby resident named Kenneth Burroughs

and several other residents wrote the zoning administrator, challenging

Annie-Ru’s right to operate.     In response, the zoning administrator

reiterated his view that the special use permit ran with the land, that it

was still valid, and that Annie-Ru’s operations complied with that special

use permit. He also advised the complaining residents they could appeal

his decision to the Board of Adjustment. Burroughs and the others did so

on September 7.

      The residents’ appeal came on for a public hearing before the Board

of Adjustment on October 13. Burroughs and others who appeared argued

that Tiny Tots’ special use permit was not transferable to Annie-Ru. City

staff disagreed. At the conclusion of the hearing, the Board of Adjustment

voted 4–0 to uphold the City staff’s recommendation. After the vote, the

chairperson of the Board of Adjustment advised the complaining residents

they could file a petition to revoke Annie-Ru’s special use permit.

      The minutes of the Board of Adjustment’s October 13 meeting

describe the appeal and then state as follows:

      Flynn presented the staff report. Staff position is that a
      Special Use Permit runs with the land and not with the
      applicant.

      Staff stated that notices were sent to 8 property owners within
      200 feet of the subject property. Staff received 0 letters in
      opposition to the request.

      Recommendation and Findings of Fact

      City Staff stands by its interpretation that Mz. Annie-Ru
      Daycare Center LLC is legally entitled to operate under the
      provisions of the Special Use Permit issued to Tiny Tots
      Daycare and requests the Zoning Board of Adjustment uphold
      its decision.
                                             4
       The petitioner [(Burroughs)] addressed the Board and
       reiterated the request, claiming that Special Use Permits do
       not run with the land.

       Numerous persons spoke in favor of the appeal (please see the
       video for name and addresses).

       Two persons spoke against the appeal and in favor of staff’s
       interpretation of the code.

       One was the representative of the owner of 1112 Bridge
       Avenue and the other was City staff attorney Chris Jackson.

       Attorney Chris Jackson quoted three separate zoning
       authorities on the topic which all confirmed that Special Use
       Permits do run with the land (and not the applicant).

       Motion:

       Reistroffer moved to uphold staff[’]s recommendation.
       Woodard seconded the motion and it carried (4-0) on a roll call
       vote.

       Strayhall, yes; Reistroffer, yes; Woodard, yes; and Hart, yes.

       These minutes were posted on the City’s website and available for

public inspection in advance of the next meeting on October 27. However,

when posted they had not been actually approved. Approval did not occur

until the October 27 meeting.

       On November 14, Burroughs and other nearby residents filed a

petition to revoke Annie-Ru’s special use permit. 2 The petition came on
for a public hearing at the Board of Adjustment’s December 8 meeting.

Following discussion of various issues, the Board of Adjustment

unanimously voted against revoking the special use permit.

       The minutes of the Board of Adjustment’s December 8 meeting

summarize the petition to revoke and then contain the following

information:

        2Under the Davenport Municipal Code, a special use permit may be revoked after

a public hearing where a petition of over twenty percent of the property owners located
in the 200 feet notification area, stating valid reasons for additional review, is submitted
to the board of adjustment. Davenport, Iowa, Municipal Code § 17.48.050 (2016).
                              5
Staff stated that notices were sent to adjacent owners within
200 feet of the subject property. Staff received 3 emails in
support of the request.

Recommendation and Findings of Fact

FINDINGS

1. The location, design, construction and operation of the day
care center adequately safeguard[] the health, safety, and
general welfare of persons residing or working in adjoining or
surrounding property.

2. The day care center does not impair an adequate supply of
light and air to surrounding property.

3. The day care center does not unduly increase congestion
in the streets, or public danger of fire and safety.

4. The day care center does not diminish or impair
established property values in adjoining or surrounding
property.

5. The day care center is in accord with the intent, purpose
and spirit of the Zoning Ordinance and Davenport 2025:
Comprehensive Plan for the City.

RECOMMENDATION

The Special Use Permit [(SUP)] is in compliance with the
‘Criteria for Granting a Special Use Permit’ and the conditions
placed on the Permit at the time of granting. Based on this
compliance and the Findings above, staff recommends that
the revocation be denied.

The petitioner addressed the Board and reiterated the request.

Multiple persons spoke in favor of the request. Multiple
persons spoke against the request, including the property
owner and the daycare operator.

The Board discussed the request and the issues surrounding
the neighborhood. There are two SUPs in the neighborhood,
one at 1112 Bridge and the other at 1118 Bridge. The Board
found that the issues have to do with enforcement of on-street
parking regulations.

Motion:

Hart stated that the Board has the authority to impose
conditions on SUP14-02, but that could be a separate matter
from the revocation.
                                     6
      Reistroffer moved to revoke SUP14-02. Woodard seconded the
      motion and it failed (0-4) on a roll call vote.

      Strahall, no; Reistroffer, no; Woodard, no; and Hart, no.

      The December 8 meeting minutes were posted on the City’s website

and available for public viewing on December 19. However, when posted

they had not yet been approved. Indeed, the agenda for the December 22

meeting included “[c]onsideration of the minutes from the December 8,

2016 public hearing” as one of the agenda items. Thus, approval of the

December 8 minutes did not occur until the next Board meeting, on

December 22. The minutes for the December 22 meeting reflect that this

was the first action at that meeting and happened unanimously by voice

vote. These minutes were not posted to the City’s website until January

6, 2017.

      On January 25, Burroughs and five other nearby residents filed a

petition for writ of certiorari in the Iowa District Court for Scott County

challenging the Board of Adjustment’s October 13, 2016 and December 8,

2016 decisions.     The City and the Board of Adjustment (hereafter

collectively “the City”) and Annie-Ru were named as defendants.         On

February 3, 2017, the City filed a motion to dismiss, asserting the petition

for certiorari was untimely because it was not filed within thirty days of

the challenged decisions.

      The plaintiffs resisted the motion. They argued that a signed written
decision with factual findings was necessary to trigger the thirty-day

deadline for seeking certiorari review. Alternatively, they argued that even

if minutes of the Board’s meetings could be sufficient in some

circumstances to start the thirty-day time period, the December 8 minutes

were not properly filed at that time and did not become properly filed until

early January 2017, within the thirty-day deadline. The plaintiffs also
                                      7

supplemented their resistance with an affidavit from an individual who

had visited the Davenport Planning Department on February 13 and asked

to see “the official Board [of Adjustment] file on the Board’s actions

pertaining to real property located at 1112 Bridge Avenue . . . .”          In

response, the City had emailed a file that, according to the affiant,

contained neither a written decision nor minutes relating to the October

13, 2016 and the December 8, 2016 decisions.

       Following a hearing, the district court granted the City’s motion on

April 13. The court concluded that the “thirty day time period begins to

run from the time the appealing party has either actual knowledge or is

chargeable with knowledge of the decision to be appealed.” Because it was

“undisputed” that plaintiffs attended both the October 13 and the

December 8 meetings, they had actual knowledge of the Board’s decisions

as of those dates: “[T]he Court cannot hold that they did not have actual

knowledge or chargeable knowledge of the decision which they witnessed

firsthand . . . .”

       The plaintiffs appealed, and we retained the appeal.

       II. Standard of Review.

       Our review of a certiorari action is for correction of errors at law.

Chrischilles v. Arnolds Park Zoning Bd. of Adjustment, 505 N.W.2d 491,

493 (Iowa 1993). Furthermore, our review of a district court’s ruling on a

motion to dismiss is also for correction of errors at law. Geisler v. City

Council of Cedar Falls, 769 N.W.2d 162, 165 (Iowa 2009) (reviewing a

district court’s grant of a motion to dismiss a petition for writ of certiorari

for lack of subject matter jurisdiction).

       III. Analysis.

       In this appeal, each side has an initial and a fallback position. The

City’s first line of argument is that a party’s actual or constructive
                                      8

knowledge of a Board decision starts the thirty-day clock running,

regardless of whether that decision has been filed (and regardless of

whether that decision has even been reduced to writing). The plaintiffs’

first line of argument is that a decision cannot start the appeal clock until

it not only has been reduced to writing and properly filed, but also has

been signed and contains sufficient findings of fact. In the event that our

court accepts neither of these front-line arguments, the parties engage in

a second-tier debate on what it means for a decision to be filed “in the

office of the board.”

      A. Does Actual or Constructive Knowledge of a Board Decision

Start the Appellate Clock Running? Iowa Code section 414.15 provides

that a petition for certiorari seeking review of a board of adjustment

decision “shall be presented to the court within thirty days after the filing

of the decision in the office of the board.” Iowa Code § 414.15. On the

other hand, the general certiorari rule, Iowa Rule of Civil Procedure

1.1402(3), states, “The petition must be filed within 30 days from the time

the tribunal, board or officer exceeded its jurisdiction or otherwise acted

illegally.” Iowa R. Civ. P. 1.1402(3). Additionally, in Chrischilles, we said,

            If the Chrischilles had a quarrel with the legality of the
      variance, they were obligated under section 414.15 to
      challenge it within thirty days. See Arkae Dev., Inc. v. Zoning
      Bd., 312 N.W.2d 574, 577 (Iowa 1981) (time for taking an
      appeal under chapter 414 runs from time appealing party
      chargeable with knowledge of decision to be appealed).
505 N.W.2d at 494.

      Relying on the text of rule 1.1402(3) and the foregoing excerpt from

Chrischilles, the City maintains that a party’s deadline for seeking

certiorari review of a board of adjustment decision starts to run as soon as

the party has actual or constructive knowledge of the decision, even if the

decision is merely made orally at a meeting and not reduced to writing.
                                       9

      We are not persuaded. Iowa Code section 414.15 governs certiorari

actions seeking review of board of adjustment decisions. It clearly provides

a deadline of “thirty days after the filing of the decision in the office of the

board.” Iowa Code § 414.15. In the event of conflict, this specific statute

should prevail over the more general certiorari rule. See id. § 4.7 (“If a

general provision conflicts with a special or local provision, they shall be

construed, if possible, so that effect is given to both. If the conflict between

the provisions is irreconcilable, the special or local provision prevails as

an exception to the general provision.”); see also Iowa R. Civ. P. 1.101 (“The

rules in this chapter shall govern the practice and procedure in all courts

of the state, except where . . . statutes not affected hereby provide different

procedure in particular courts or cases.”); In re Marriage of Thatcher, 864
N.W.2d 533, 540 (Iowa 2015) (applying rule 1.101 to give effect to a more

specific statute); Wade Farms, Inc. v. City of Weldon, 419 N.W.2d 718, 723

(Iowa 1988) (“[T]he rules of civil procedure do not apply in those cases in

which statutes provide a different procedure.”).

      Chrischilles, in our view, does not countermand the clear text of Iowa

Code section 414.15. In that case, the issue was whether the Chrischilles

could challenge a decision to issue a zoning variance that had occurred

fifteen months before the Chrischilles went to court. See 505 N.W.2d at

493. We said no, because the Chrischilles were “obligated under section

414.15 to challenge [the variance] within thirty days.” Id. at 494. There

was no suggestion in Chrischilles that the variance decision had not been

filed in the office of the board of adjustment around the time it was made.

See id.; see also Iowa Code § 414.15. So Chrischilles does not address the

question before us today.

      Chrischilles   does   include    a   parenthetical    blurb   on   Arkae

Development that the “time for taking an appeal under chapter 414 runs
                                            10

from [the] time [the] appealing party [was] chargeable with knowledge of

[the] decision to be appealed.” See Chrischilles, 505 N.W.2d at 494 (citing

Arkae Dev., 312 N.W.2d at 577). But this parenthetical is too broad for

what Arkae Development actually held. Arkae Development involved an

appeal from a city official to a zoning board of adjustment, not from a board

of adjustment to a court. 312 N.W.2d at 575, 577. In that event the

relevant statute is not Iowa Code section 414.15, but section 414.10,

which provides that appeals to boards of adjustment “shall be taken within

a reasonable time as provided by the rules of the board.” See id. at 576

(quoting Iowa Code § 414.10).             The board in Arkae Development had

adopted a rule that appeals “must be perfected to the Board not later than

thirty (30) days after the decision complained of.” Id. at 575. We construed

this rule as having “an implied provision that the thirty-day period runs

from the date that the person appealing had actual knowledge or was

chargeable with knowledge of the decision appealed from and of the facts

forming the basis of his objection.” Id. at 577. So Arkae Development is

not on point, either. 3

       In sum, we believe the plain language of Iowa Code section 414.15

controls here, not the text of rule 1.1402(3) or our prior decisions in
Chrischilles and Arkae. An aggrieved party has “thirty days after the filing

of the decision in the office of the board.” Iowa Code § 414.15.




       3Another   one of our prior cases that does not speak to the present controversy is
City of Johnston v. Christenson, 718 N.W.2d 290 (Iowa 2006). There we quoted Iowa Code
section 414.15 and said, “Petitions for writ of certiorari must be filed within thirty days
from the time of the board action.” Id. at 303 n.5. We found the City’s petition timely
because it had filed four days after the board issued a revised decision on reconsideration.
Id. Christenson thus did not require us to decide whether an appeal would be timely if
taken more than thirty days after a party knew of a board decision but less than thirty
days after that decision had been “fil[ed] . . . in the office of the board.” See Iowa Code
§ 414.15.
                                          11

       B. Must a Decision Be Signed and Contain Sufficient Findings

of Fact to Start the Appellate Clock Running? Having decided that the

City’s front-line position is incorrect, we will now turn to the plaintiffs’

front-line position.      They argue that a decision must meet certain

formalities, including factual findings, in order to start the appeal deadline

running under Iowa Code section 414.15.

       The plaintiffs call our attention to Citizens Against Lewis & Clark

(Mowery) Landfill v. Pottawattamie County Board of Adjustment, 277
N.W.2d 921 (Iowa 1979). That case involved a grant of a conditional use

permit by the Pottawattamie County Board of Adjustment for the operation

of a sanitary landfill. Id. at 922. We set aside the board’s decision, finding

that the county board’s failure to adopt procedural rules as required by

Iowa Code section 358A.12—now section 335.12 4—necessitated a new

hearing.    Id. at 923–24.     We went on to discuss the separate issue of

findings of fact:

              In view of this finding, it is unnecessary to rule on the
       specific objections raised by plaintiffs concerning the manner
       in which this hearing was conducted. However, we believe the
       question concerning the board’s duty to make written findings
       merits discussion. There is no statutory requirement that the
       board do so. However, there is no doubt such findings would
       be of great benefit, both to the trial court and to this court on
       certiorari or appeal from the board’s decisions. They would
       provide a ready basis for determining the reasons for the
       board’s action and would help immeasurably in determining
       whether the result was reasonable or was, as is frequently
       claimed, arbitrary and capricious. It would also serve the
       additional purpose of sharpening the issues the parties
       should raise on appeal.

              ....



        4Iowa Code chapter 335 relates to county zoning.        It contains a number of
provisions analogous to those in chapter 414 relating to city zoning. Compare Iowa Code
§ 335.12 (“Rules”), and id. § 335.18 (“Petition to court”), with id. § 414.9 (“Rules—
meetings—general procedure”), and id. § 414.15 (“Petition for certiorari”).
                                     12
             These are compelling considerations which have
      persuaded us to adopt the rule that boards of adjustment
      shall make written findings of fact on all issues presented in
      any adjudicatory proceeding.        Such findings must be
      sufficient to enable a reviewing court to determine with
      reasonable certainty the factual basis and legal principles
      upon which the board acted. This rule shall apply to board of
      adjustment proceedings after the date this opinion is filed.

Id. at 925 (citations omitted).

      The City responds that the written findings requirement announced

in Citizens was qualified somewhat in a subsequent city zoning case. See

Bontrager Auto Serv. v. Iowa City Bd. of Adjustment, 748 N.W.2d 483, 489–
90 (Iowa 2008).      Bontrager Auto Service indicated that “substantial

compliance” was sufficient and that the lack of written findings on one of

the relevant issues was “not a fatal flaw.” Id.

      The plaintiffs add that the requirement for written findings not only

comes from our caselaw but also is part of the Davenport Municipal Code.

In particular, Davenport Municipal Code section 17.52.020(B) requires,

      The board shall keep minutes of its proceedings showing the
      vote of each member upon each question, or if absent or failing
      to vote, indicating such fact, and shall also keep records of its
      hearing and other official actions. Findings of facts shall be
      included in the minutes of each case of requested variation
      and the reasons for recommending or denying such variation
      shall be specified. Every rule or regulation, every amendment
      or repeal thereof, and every order, requirement, decision or
      determination of the board shall be filed immediately in the
      office of the board and shall be a public record.

Davenport, Iowa, Municipal Code § 17.52.020(B). The City responds that
the minutes of the Board of Adjustment complied with section

17.52.020(B).

      More tellingly, the City responds that the timeliness of a certiorari

petition is a matter expressly governed by Iowa Code section 414.15 and

is a separate question from the completeness of the decision being

reviewed.   That is, once a party seeking judicial review files a timely
                                      13

petition, the party can raise deficiencies in the underlying decision,

including the absence of sufficient findings. But a timely petition comes

first.

         We agree with the City.   A timely appeal is necessary to confer

jurisdiction on the district court. See City of Des Moines v. City Dev. Bd.,

633 N.W.2d 305, 309 (Iowa 2001) (“A timely petition for judicial review

from an administrative decision is a jurisdictional prerequisite.”); Wegman

v. City of Iowa City, 279 N.W.2d 261, 263–64 (Iowa 1979) (finding the

district court lacked jurisdiction over an untimely assessment appeal).

Here the statute allows thirty days to appeal from “the filing of the decision

in the office of the board.” Iowa Code § 414.15. It does not require that

the decision be in any particular form or format, so long as it has been

“fil[ed] . . . in the office of the board.” Id.; see also Build-A-Rama v. Peck,

475 N.W.2d 225, 229 (Iowa Ct. App. 1991) (stating in a county zoning case

that “[t]he time to question the decision of the board and its failure to make

adequate findings was by way of appeal in the manner prescribed by

statute”).

         By way of analogy, in Bauman v. Maple Valley Community School

District, we held that a petition seeking judicial review of the outcome of

an election contest was untimely. 649 N.W.2d 9, 16 (Iowa 2002). There

the statute provided, “The party against whom judgment is rendered may

appeal within twenty days to the district court . . . .” Id. at 12 (quoting

Iowa Code § 62.20 (2001)) (emphasis omitted). Applying that statute as it

was written, we held that the judgment had been “rendered” when it was

orally and publicly announced by the contest court on February 21, not

when the ensuing written judgment had been signed by all three contest

judges on February 25.      Id. at 12, 16.    We noted that “[r]endition of

judgment and entry of judgment are two distinct acts.” Id. at 14. Iowa
                                           14

Code section 414.15 is worded differently from section 62.20, but the point

remains that we look to the actual text of the provision governing judicial

review to determine whether an appeal has been filed in a timely manner

so as to confer jurisdiction.

       Other courts agree that the time for appeal from a zoning decision

runs from the date of the decision, regardless of the alleged adequacy of

any findings of fact. See Hoagland v. Town of Clear Lake Bd. of Zoning

Appeals, 871 N.E.2d 376, 383 (Ind. Ct. App. 2007); Build-A-Rama, 475
N.W.2d at 229; Woodward v. Town of Newfield, 634 A.2d 1315, 1317 (Me.

1993); 92 MM Motel, Inc. v. Zoning Bd. of Appeals, 90 A.D.3d 663, 664 (N.Y.

App. Div. 2011); Thorn v. City of Chester, 49 Pa. D. & C.2d 312, 315–17

(Pa. C.P. Delaware Cty. 1970).            Notably, the Thorn court held that a

decision without findings “d[id] not preclude or prevent an appeal, or

extend any of the time limitations of the act,” even though Pennsylvania

law expressly required each decision to be accompanied by findings of fact.

Thora, 49 Pa. D & C.2d at 314, 317. 5

       There are sound policy reasons for this approach. The deadline to

petition the district court for a writ of certiorari ought to be as clear as

possible.    Plaintiffs, however, would subject the determination of that
deadline to the unpredictable outcome of a debate over the sufficiency of

factual findings.

       Significantly, our certiorari rule requires the petition to be filed

“within 30 days from the time the tribunal, board or officer exceeded its

jurisdiction or otherwise acted illegally.”             Iowa R. Civ. P. 1.1402(3).

       5In  re CAFRA Permit No. 87–0959–5 Issued to Gateway Associates is not to the
contrary. See 704 A.2d 1261 (N.J. 1997). CAFRA involved review of a state agency, not
a zoning matter, and the New Jersey Supreme Court found that the plaintiff had waited
too long to appeal the “final agency decision.” Id. at 1267–68. The court’s analysis turned
on finality, not on whether the agency decision had adequate findings or not. Id. The
court found that a November 1986 letter was sufficient to trigger the appeal deadline. Id.
                                        15

Plaintiffs’ interpretation of “decision” as including only those decisions

supported by sufficient findings of fact would create a stark conflict

between Iowa Code section 414.15 and Iowa Rule of Civil Procedure

1.1402(3), a circumstance we normally try to avoid.

         C. When Is a Decision “Fil[ed] . . . in the Office of the Board”?

We now turn to what we believe to be the dispositive issue in this appeal—

when is a decision actually “fil[ed] . . . in the office of the board”? Iowa

Code § 414.15.

         First, we believe that to be filed, a decision cannot be simply oral. It

must exist in some documentary form. To file something is “[t]o deliver a

legal document to the court clerk or record custodian for placement into

the official record” or “[t]o record or deposit something in an organized

retention system or container for preservation and future reference.” File,

Black’s Law Dictionary (10th ed. 2014). Official minutes can, of course,

be used to memorialize a decision. Indeed, the Davenport Municipal Code

appears to contemplate that procedure. See Davenport, Iowa, Municipal

Code § 17.52.020(B). But there must be some type of document that is

filed.

         Second, the decision can be filed in electronic rather than paper

form.      The general assembly has adopted the Uniform Electronic

Transactions Act. See Iowa Code ch. 554D. Its purpose is “[t]o facilitate

electronic transactions consistent with other applicable law.”                Id.

§ 554D.107(1). It provides that “[a] record . . . shall not be denied legal

effect or enforceability solely because it is in electronic form.”            Id.

§ 554D.108(1). The term “transaction” includes “an action or set of actions

occurring between two or more persons relating to the conduct of . . .

governmental affairs.” Id. § 554D.103(16). “Person” is broadly defined to

mean, among other things, an individual or governmental agency.               Id.
                                      16

§ 554D.103(12). Furthermore, Iowa Code section 554D.120 empowers—

indeed requires—

        a governmental agency of this state other than a state
        executive branch agency, department, board, commission,
        authority, or institution, [to] determine whether, and the
        extent to which, [it] . . . will create, generate, communicate,
        store, process, use, and rely upon electronic records.

Id. § 554D.120(1).

        In State v. Fischer, we held that even though the implied-consent

law required a “written request” to the driver, this could be met by showing

the driver a computer screen. See 785 N.W.2d 697, 704–06 (Iowa 2010).

We relied on the Uniform Electronic Transactions Act as well as the

definition of “written” in Iowa Code section 4.1(39), which “include[d] an

electronic record as defined in section 554D.103.” Id. at 702–03 (quoting

Iowa Code § 4.1(39) (2007)). Here the law does not even require a written

decision; it just requires a decision that has been filed in the office of the

board. See Iowa Code § 414.15 (2015).

        Our own branch uses electronic records, not hardcopy records, to

meet a statutory requirement that a specific “record book” be “kept by the

[district court] clerk.” See Iowa Code § 602.8104(2)(a). In Judicial Branch
v. Iowa District Court, we considered this statute, which says in relevant

part,

        The following books shall be kept by the clerk:

        a. A record book which contains the entries of the
        proceedings of the court and which has an index referring to
        each proceeding in each cause under the names of the parties,
        both plaintiff and defendant, and under the name of each
        person named in either party.

800 N.W.2d 569, 575 (Iowa 2011) (quoting Iowa Code § 602.8104(2) (Supp.

2009)), superseded by Iowa Code § 901C.2 on other grounds as stated in

State v. Doe, 903 N.W.2d 347, 351, 354 (Iowa 2017). We noted that by
                                       17

September 1997 all counties were using electronic records to meet this

longstanding requirement to maintain docket books. Id. at 575. This was

seven years before the legislature authorized the supreme court to

prescribe rules relating to electronic filing. See 2006 Iowa Acts ch. 1174

§ 5 (codified at Iowa Code § 602.1614 (2007)). The computerized version

of the docket is the only docket. See Judicial Branch, 800 N.W.2d at 577.

        Third, we believe that a document has been filed in the “office of the

board” when it has been posted on the board’s publicly available website

that the board uses as a repository for official documents. In this regard,

we are guided by our earlier decision in Holding v. Franklin County Zoning

Board of Adjustment, 565 N.W.2d 318 (Iowa 1997). Holding involved the

counterpart to Iowa Code section 414.15 for parties bringing court

challenges to county zoning actions. See id. at 320; see also Iowa Code

§ 335.18 (2015) (similarly requiring the petition to be presented to the

court “within thirty days after the filing of the decision of the board”).

There    we   upheld   the   trial   court’s   determination   that   a   zoning

administrator’s private residence could be “the office of the board” in a

situation where the board had not designated an official office and official

papers were being stored there. See 565 N.W.2d at 320. As we put it,

“[N]othing in Code chapter 335 . . . requires zoning board records to be

kept in a public building.” Id.

        The lesson we draw from Holding is that the office of the board is not

strictly a matter of geography. If a private home can be deemed an office

of the board, a public website that is maintained and controlled by the

board and used as a clearinghouse for official documents can likewise be

deemed an office of the board—even if the server for that website happens

to be located outside the board’s regular physical offices.
                                      18

      But there are some limits to this principle. Given the circumstances

in Holding, we decided that an appeal that had been taken after the board

had voted to approve the conditional use permit but before a signed,

written decision had been filed should be considered timely. Id. at 321.

We emphasized that the county zoning statutes required records of official

actions to be “immediately” filed in the office of the board, and where this

had not occurred, the plaintiffs could not be faulted for filing their petition

for writ of certiorari too soon. Id. (quoting Iowa Code § 335.12 (1995)).

      Notably, the city zoning statutes contain the same immediate filing

requirement. They provide in part,

      The board shall keep minutes of its proceedings, showing the
      vote of each member upon each question, or if absent or failing
      to vote, indicating such fact, and shall keep records of its
      examinations and other official actions, all of which shall be
      immediately filed in the office of the board and shall be a
      public record.

Iowa Code § 414.9 (2015).

      Also, in Purethane, Inc. v. Iowa State Board of Tax Review, which

involved an administrative appeal under Iowa Code section 17A.19, we

concluded,

            In the absence of a file or entry system by which the
      public and parties to a controversy before the board of tax
      review can learn of the board’s decision, due process requires
      the statutory appeal period begins to run when the board
      decision is officially made available as a public record.

498 N.W.2d 706, 710 (Iowa 1993).

      So where does this leave us? We agree with the City that the posting

of minutes to the Board’s official website setting forth the Board’s decision

can constitute the “filing of the decision in the office of the board.”

However, the plaintiffs raise a valid point concerning the status of those

minutes. What the Board initially posted on its website following each
                                      19

Board meeting were unapproved, and therefore unofficial, minutes. Those

minutes were not approved until the subsequent meeting of the Board and

that approval was not shown on the website until sometime thereafter. We

believe the City cannot rely on the posting of an item it reserves the right

to change, such as unapproved minutes that are subject to revision, as

“the filing of the decision.” See Iowa Code § 414.15.

      A Louisiana decision is on point. See Aucoin v. City of Mandeville,

552 So. 2d 714 (La. Ct. App. 1989). While zoning statutes vary from state

to state, Louisiana law is the same as Iowa’s. It requires the petition to be

“presented to the court within thirty days after the filing of the decision in

the office of the board.”      Id. at 716 (quoting La. Rev. Stat. Ann.

§ 33:4727(E)(1)). The Louisiana Court of Appeal found that the latest date

for challenging a zoning board decision was not thirty days after the

meeting where the decision was made, but thirty days after the meeting

where the minutes of that meeting were approved. Id. at 717.

      Even more on point is a Texas case also decided under essentially

the same statutory language.        See Sanchez v. Bd. of Adjustment, 387
S.W.3d 745 (Tex. App. 2012). In Sanchez, an administrative assistant

created a digital audio recording of an October 5, 2009 meeting. Id. at

749. Sometime thereafter, the assistant transferred the digital recording

to a CD. Id. Within a week of October 5, the assistant transcribed minutes

using her work laptop and saved the document on her laptop. Id. at 749–

50.   Finally, on October 19, the board of adjustment approved those

October 5 minutes and the assistant posted them on-line so they could be

viewed by the public. Id. at 750.

      Texas law requires a petition to be filed “within 10 days after the

date the decision is filed in the board’s office.” Id. at 751 (quoting Tex.
                                    20

Local Gov’t Code Ann. § 211.011(b)). In that case, the allegedly untimely

petition had been filed on October 28. Id. at 747.

      The Texas Court of Appeals first considered what amounts to a

“decision.” Id. at 751. It held that an electronic recording of the meeting

was not a decision. Id. at 751–53. Rather, “the term ‘decision’ means the

board of adjustment’s minutes reflecting a vote on a particular question

and the records related to that decision.” Id. at 753.

      Next, the court turned to the question of when the decision had been

“filed in the board’s office.” Id. The court held that unapproved minutes

stored on the assistant’s work laptop could not be considered filed. Id.

Instead, filing occurred when the minutes had been approved and posted

on-line on October 19. Id. at 754. Accordingly, a petition filed on October

28 was timely. Id.; see also Sun Oil Co. v. Bd. of Zoning Appeals, 223
N.E.2d 384, 386 (Ohio C.P. Lake County 1966) (“The act of filing the

minutes incorporating a decision of a Board of Zoning Appeals, following

its approval of them, is essential to begin the running of the . . . appeal

period.”).

      Here the plaintiffs sought certiorari review of two separate Board

actions—(1) its recognition of Annie-Ru’s special use permit and (2) its

later refusal to revoke that permit. The first action occurred at an October

13, 2016 Board meeting; the second at a December 8, 2016 Board meeting.

The plaintiffs did not file suit until January 25, 2017.      However, we

conclude the challenge to the refusal to revoke the permit is timely because

the unapproved minutes of the December 8, 2016 meeting posted to the

Board’s website on December 19 do not amount to “the filing of the

decision.” See id. On the other hand, the plaintiffs do not contest that the

minutes of the October 13 Board meeting had been posted, that they had

been approved, and that the approval had been posted on the Board’s
                                             21

website more than thirty days before the plaintiffs went to court. This

portion of the plaintiffs’ challenge is therefore untimely. 6

       IV. Conclusion.

       For the foregoing reasons, we reverse the district court’s order to the

extent it dismissed the challenge brought by Burroughs and other

residents to the Board of Adjustment’s refusal to revoke Annie-Ru’s special

use permit. We affirm that order to the extent it dismissed their challenge

to the Board’s initial recognition of that special use permit. We remand to

the district court for further proceedings consistent with this opinion.

       AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

       All justices concur except Appel and Wiggins, JJ., who concur in

part and dissent in part, and Hecht and Waterman, JJ., who take no part.




       6We    further note that the Board of Adjustment’s use of web-posted meeting
minutes as its method of filing decisions has had two effects. First, it has meant that
filing does not occur “immediately” after the decision is made as required by Iowa Code
section 414.9. Second, it has resulted in some uncertainty as to when filing actually
occurs, as illustrated by this case. Those parallel the two difficulties noted in Holding,
565 N.W.2d at 321. Accordingly, we believe that as in Holding a petition for certiorari
filed after the meeting in question and “anytime until thirty days after filing of the board’s
decision” would be timely. See id. In other words, the window to file closes thirty days
after minutes reflecting the decision are filed, the minutes have been approved, and the
approval has been posted, but the window opens once the decision has been made.
                                        22

        #17–0752, Burroughs v. City of Davenport Zoning Bd. of Adjustment

APPEL, Justice (concurring in part and dissenting in part).

        This case involves the proper interpretation of Iowa Code section

414.15 (2015), which governs challenges to decisions of the Board of

Adjustment (Board).        See Chrischilles v. Arnolds Park Zoning Bd. of

Adjustment, 505 N.W.2d 491, 493 (Iowa 1993). This section requires a

party to file a petition for writ of certiorari in the district court “within thirty

days after the filing of the decision in the office of the board.” Iowa Code

§ 414.15.

        The Davenport Municipal Code section 17.52.020(B) (2016) relates

to the filing of the Board decisions. It states,

        The board shall keep minutes of its proceedings showing the
        vote of each member upon each question, or if absent or failing
        to vote, indicating such fact and shall also keep records of its
        hearing and other official actions. Findings of facts shall be
        included in the minutes of each case of requested variation
        and the reasons for recommending or denying such variation
        shall be specified. Every rule or regulation, every amendment
        or repeal thereof, and every order, requirement, decision or
        determination of the board shall be filed immediately in the
        office of the board and shall be a public record.

Davenport, Iowa, Municipal Code § 17.52.020(B).

        The majority concludes the posting of the official, approved minutes

of testimony on the Board’s public website would trigger the thirty-day

appeal period.     The bare-bones minutes from the October 13, 2016

meeting lacks findings and merely contains conclusions. The minutes

from the December 8, 2016 meeting fare slightly better in that it contains

some findings. The plaintiffs do not contest that the Board approved the

minutes from the October 13 meeting. On the other hand, the Board had

not approved the minutes from the December 8 meeting until December

22 and the Board had not posted the minutes on-line until January 6,

2017.     Because proposed minutes do not constitute a decision, the
                                      23

majority finds the challenge based on the December minutes timely. The

majority, however, finds the challenge based on the October minutes

untimely. I cannot agree that the minutes constitute a filed decision within

the meaning of section 414.15.

        I begin with some preliminary concepts.            We often resolve

ambiguities as to whether an appeal is timely in favor of the party seeking

judicial review of the Board’s decision. K & J Assocs. v. City of Lebanon,

703 A.2d 253, 255 (N.H. 1997); accord 3 Arden H. Rathkopf et al., The Law

of Zoning and Planning § 62:14, Westlaw (4th ed. database updated Apr.

2018) [hereinafter Rathkopf]. As a case in point, in an instructive case called

Chester Township Board of Trustees v. Kline, the Ohio Court of Appeals

resolved the ambiguity in favor of the party seeking judicial review. See

249 N.E.2d 921, 924 (Ohio Ct. App. 1997). There the court examined a

statute that mandated a party seeking judicial review to appeal within ten

days after the entry of the matter for review. Id. at 923. Although the

language of the statute in Kline is different from that of Iowa Code section

414.15, I find the principles undergirding the holding in Kline instructive

here.

        In Kline, the court addressed the issue of “[w]hat is the date of [the]
entry of the matter for review?” Id. at 924. The court reasoned, “A litigant

ought not suffer the consequences of a procedure that is so loose and

indefinite. . . .   [W]hat is more important than a filing date when the

jurisdiction of a reviewing court depends solely upon it?” Id. It further

reasoned, “[N]ot to take an arbitrary stand until the board itself makes it

clear to litigants when matters are entered, would indeed do violence to

the right of review.” Id. The court therefore held the date of the entry of

the matter for review was the date on which the appellant received the

board’s decision, instead of the date of the board’s letter advising him that
                                     24

the board had voted to deny his appeal and would forward him a copy of

the decision within thirty days. Id. at 923–24. As in Kline, I am inclined

to find an appeal timely when there are ambiguities as to whether an

appeal of a board decision is timely.

      In addition, it is well established that a decision must be a final

determination of the parties’ rights in the case. See Elbert County v. Sweet

City Landfill, LLC, 774 S.E.2d 658, 663 (Ga. 2015); Landrum v. City of

Omaha Planning Bd., 899 N.W.2d 598, 608–09 (Neb. 2017); see also 3

Rathkopf § 62:6 (collecting cases); cf. Chrischilles, 505 N.W.2d at 493 (“In

the absence of a challenge, the order granting the variance became final.”).

A decision untethered to the necessary predicate findings of fact and

conclusions of law is not final.

      The most important question, however, is what constitutes a

“decision.”    If reasonable minds could differ as to the meaning of a

statutory term, the term is ambiguous. State v. Lopez, 907 N.W.2d 112,

116 (Iowa 2018). When interpreting ambiguous statutes, we attempt to

give effect to legislative intent by resorting to the principles and tools of

statutory construction. See Vance v. Iowa Dist. Ct., 907 N.W.2d 473, 477

(Iowa 2018).     We refrain from construing statutes that would lead to

“impractical, unreasonable, or absurd results.” In re S.M.D., 569 N.W.2d
609, 611 (Iowa 1997); accord State v. Doe, 903 N.W.2d 347, 353 (Iowa

2017) (“Generally, we try to interpret statutes so they are reasonable and

workable.” (quoting State v. Iowa Dist. Ct., 889 N.W.2d 467, 473 (Iowa

2017))).      “Among the most venerable of the canons of statutory

construction is the one stating that a statute should be given a sensible,

practical, workable, and logical construction.”     Taft v. Iowa Dist. Ct.,

828 N.W.2d 309, 317 (Iowa 2013) (quoting Walthart v. Bd. of Dirs., 667
N.W.2d 873, 877–78 (Iowa 2003)); accord State v. Nicoletto, 862 N.W.2d
25

621, 624 (Iowa 2015) (“A sensible, logical construction is the goal . . . .”

(quoting City of Janesville v. McCartney, 326 N.W.2d 785, 787 (Iowa

1982))); Yeager v. Unemployment Comp. Bd. of Review, 173 A.2d 802, 807–

08 (Pa. Super. Ct. 1961) (stating courts must always consider “good sense

and practical utility” in construing any act that requires construction

(quoting In re Sunday Movie in City of Pottsville, 70 A.2d 651, 655 (Pa.

1950))).

      In In re CAFRA Permit No. 87–0959–5 Issued to Gateway Associates,

the New Jersey Supreme Court stated a determination by an agency

lacking in adequate factual findings and legal conclusions is not a final

decision for appeal purposes under the applicable court rule. 704 A.2d
1261, 1267 (N.J. 1997). The court cited to DeNike v. Board of Trustees,

170 A.2d 12 (N.J. 1961), to support its holding.     In DeNike, the court

reasoned, “[B]efore a litigant’s right [that] turns on a question of law is

barred, there ought to be a formal hearing and adjudication on the

question with appropriate written conclusions of law and fact.” Id. at 15

(quoting Schack v. Trimble, 145 A.2d 1, 6 (N.J. 1958)). Furthermore, the

court reasoned, “[T]he process by which such right is determined . . .

ought to be of such a nature as to fully impress upon the litigant . . . the

precise grounds upon which relief was denied.” Id. (quoting Shack, 145

A.2d at 6–7).

      “Decision” may also mean “a determination arrived at after

consideration.”   Decision, Webster’s Third New International Dictionary

(unabr. ed. 2002).    “Decision” may be considered synonymous with

“conclusion.” Id. The Pennsylvania Court of Common Pleas in Thorn v.

City of Chester employed this interpretation of decision. 49 Pa. D. & C.2d
312, 315–17 (Pa. C.D. Delaware Cty. 1970); see also Hoagland v. Town of

Clear Lake Bd. of Zoning Appeals, 871 N.E.2d 376, 383 (Ind. Ct. App. 2007)
                                     26

(holding the board issued its decision on December 20, 2005, even though

the board did not issue written findings of fact because the plaintiffs were

aware of the December 20 decision); Biggs v. Bd. of Zoning Appeals,

448 N.E.2d 693, 694 (Ind. Ct. App. 1983) (holding the date of the board’s

decision is the date of the first meeting at which the board denied the

variance request, not the date of the second meeting at which the board

approved the minutes of the first meeting because the minutes “are not

the event, but a record of the transpired event”); Woodward v. Town of

Newfield, 634 A.2d 1315, 1317 (Me. 1993) (holding the board rendered its

decision when it cast its public vote, not when it issued its written notice

of the decision and findings of fact); Kennedy v. Zoning Bd. of Appeals,

585 N.E.2d 369, 370 (N.Y. 1991) (holding the filing of the minutes

reflecting the board’s vote begins the running of the statute of limitations);

92 MM Motel, Inc. v. Zoning Bd. of Appeals, 90 A.D.3d 663, 664 (N.Y. App.

Div. 2011) (holding the minutes is the board’s decision and the filing of

those minutes begins the statutory clock). But see First Ave. Partners v.

City of Pittsburgh Planning Comm’n, 151 A.3d 715, 722 (Pa. Commw. Ct.

2016) (holding zoning decisions are not final until the commission issues

a written decision, and until it issues a written decision, there is no

decision to appeal).

      The Pennsylvania Court of Common Pleas in Thorn reached a

different conclusion than the New Jersey Supreme Court did in CAFRA.

In Thorn, the plaintiff argued the board did not a render a decision because

it lacked findings of fact, conclusions, and reasons. 49 Pa. D. & C.2d at

315. The court examined the language of the statute, which provided,

“The board . . . shall render a written decision . . . within forty-five days.

Each decision shall be accompanied by findings of fact and conclusions

based thereon together with the reasons therefor.” Id. at 314 (emphasis
                                             27

omitted) (quoting 53 Pa. Stat. and Cons. Stat. Ann. § 10908). Disagreeing

with the plaintiff, the court reasoned, “A ‘decision’ is the final judgment,

decree, or order of a competent tribunal . . . .             The decision is not the

accompanying findings, conclusions, and reasons . . . .” Id. at 315. In

contrast, the court reasoned, “An ‘opinion’ is the reason given for the

decision or judgment.”          Id.     The court further reasoned “accompany”

means “to attend, supplement, go with, add to, and convoy, escort, or be

a companion to” such that “[t]he word is not defined as being a part of a

principal thing itself.” Id. at 316. In other words, “[a]n escort, convoy,

supplement, or addition need not always be immediately standing with or

intertwined with the principal.” Id. The court therefore concluded the

relevant statute does not require the board to render the decision and the

accompanying findings of fact, conclusions, and reasons simultaneously.

Id.

       This case is distinguishable from Thorn. The court in Thorn defined

“decision” in context of the applicable statute.                      Specifically, the

Pennsylvania       legislature        explicitly   distinguished     “decision”      from

accompanying findings of fact and conclusions. Thus, to give effect to the

legislature’s intent, the court treated the decision as separate and distinct

from the findings of fact, reasons, and conclusions. On the other hand,

Iowa Code section 414.15 simply provides “within thirty days after the

filing of the decision in the office of the board.” Iowa Code § 414.15. The

statute shows our legislature did not separate the decision from the

accompanying findings of fact and conclusions of law. 7

       7When    applying the tools of statutory construction, it is invaluable to exercise
care in order to examine, not glance at, the language of the applicable statutes. In
Beckford v. Town of Clifton, the Supreme Judicial Court of Maine examined the relevant
statute, which states, “Any party may take an appeal within 45 days of the date of the
vote on the original decision . . . .” 107 A.3d 1124, 1127 (Me. 2014) (quoting Me. Stat.
tit. 30-a, § 2691(3)(G) (2014)). The court reasoned section 2691 clearly provides that “the
                                          28

       The question is whether we should follow the approach in CAFRA or

that in Thorn to interpret the term “decision” in section 414.15. We should

give the statute a practical construction.              The need for a practical

construction is especially true in contested cases in which the parties

partake in an evidentiary hearing. See Polk County v. Iowa State Appeal

Bd., 330 N.W.2d 267, 277 (Iowa 1983) (defining contested case within the

meaning of the Iowa Administrative Procedure Act (IAPA)). The purpose of

an evidentiary hearing is to “determine disputed facts of particular

applicability known as adjudicative facts—the who, what, when, where,

and why of particular individuals in specified circumstances.” Id. (defining

evidentiary hearing within the meaning of the IAPA). I am not inclined to

require attorneys and judges to sift the minutes to locate the relevant facts,

reasons, legal principles, and conclusions.

       In Citizens Against Lewis & Clark (Mowery) Landfill v. Pottawattamie

County Board of Adjustment, we emphasized the importance of making

written findings. 277 N.W.2d 921, 925 (Iowa 1979). There the plaintiffs

challenged the board’s affirmance of a grant of a conditional use permit for

the operation of a sanitary landfill. Id. at 922. We addressed the issue of

making findings, which I quote in full because of its importance:

              [W]e believe the question concerning the board’s duty to
       make written findings merits discussion.         There is no
       statutory requirement that the board do so. However, there is
       no doubt such findings would be of great benefit, both to the
       trial court and to this court on certiorari or appeal from the

vote” begins the statutory clock for filing an appeal and does not include language that
the board must accompany its vote with the issuance of a written decision. Id. The court
further reasoned that “the issuance of written findings is an event that is distinct from
the vote itself.” Id. at 1128. Thus, even when an ordinance requires the board to issue
a written decision, the court concluded the appeal period begins with the board’s final
public vote. Id. at 1128–29. In contrast to the statute under examination in Beckford,
our legislature did not use the term “vote” in Iowa Code 414.15. Thus, the legislature
could not have intended the Board’s public vote to stand in for the decision. The
legislature also could not have intended for such vote to begin the appeal period.
                                    29
      board’s decisions. They would provide a ready basis for
      determining the reasons for the board’s action and would help
      immeasurably in determining whether the result was
      reasonable or was, as is frequently claimed, arbitrary and
      capricious. It would also serve the additional purpose of
      sharpening the issues the parties should raise on appeal.

            ....

                   The practical reasons for requiring administrative
            findings are so powerful that the requirement has been
            imposed with remarkable uniformity by virtually all
            federal and state courts, irrespective of a statutory
            requirement. The reasons have to do with facilitating
            judicial review, avoiding judicial usurpation of
            administrative functions, assuring more careful
            administrative consideration, helping parties plan their
            cases for rehearings and judicial review, and keeping
            agencies within their jurisdiction.

             These are compelling considerations which have
      persuaded us to adopt the rule that boards of adjustment
      shall make written findings of fact on all issues presented in
      any adjudicatory proceeding. Such findings must be sufficient
      to enable a reviewing court to determine with reasonable
      certainty the factual basis and legal principles upon which the
      board acted. This rule shall apply to board of adjustment
      proceedings after the date this opinion is filed.

Id. at 925 (emphases added) (citations omitted) (quoting K. Davis,

Administrative Law § 16.05 (2d ed. 1978)).

      In simpler terms, the efficient and orderly function of the process of

meaningful judicial review requires the Board to lay out clearly the basis

on which its conclusions rest. See Topanga Ass’n for a Scenic Cmty. v.

County of Los Angeles, 522 P.2d 12, 19 (Cal. 1974) (“Vigorous and

meaningful judicial review facilitates, among other factors, the intended

division of decision-making labor.”).    A decision with factual findings,

reasons, legal principles, and conclusions will help reviewing courts

ascertain the rationale behind and the basis for the Board’s action, enable

the parties to determine whether and on what grounds they should seek

review, and minimize inefficient fishing in the record. See id. at 16.
                                     30

      Additionally, our standard of review in certiorari actions is for

correction of errors at law. Stream v. Gordy, 716 N.W.2d 187, 190 (Iowa

2006). Under this standard, we accept the Board’s well-supported factual

findings as binding but give no deference to its legal conclusions. See State

Pub. Def. v. Iowa Dist. Ct., 886 N.W.2d 595, 598 (Iowa 2016). It would be

impractical for us to defer to the Board’s factual findings when none exist

in the first place, such as in the October 13 minutes.

      Moreover, in our review of a certiorari action, we consider whether

the Board’s decision was illegal. “Illegality exists when the court’s factual

findings lack substantial evidentiary support, or when the court has not

properly applied the law.” Christensen v. Iowa Dist. Ct., 578 N.W.2d 675,

678 (Iowa 1998). The Board has made an illegal decision if “[it] has not

acted in accordance with a statute; if its decision was not supported by

substantial evidence; or if its actions were unreasonable, arbitrary, or

capricious.” Perkins v. Bd. of Supervisors, 636 N.W.2d 58, 64 (Iowa 2001)

(quoting Norland v. Worth Cty. Comp. Bd., 323 N.W.2d 251, 253 (Iowa

1982)). “Evidence is substantial ‘when a reasonable mind could accept it

as adequate to reach the same findings.’ ” City of Cedar Rapids v. Mun.

Fire & Police Ret. Sys., 526 N.W.2d 284, 287 (Iowa 1995) (quoting Norland

v. Iowa Dep’t of Job Serv., 412 N.W.2d 904, 913 (Iowa 1987)). We are not

at liberty to substitute our judgment for that of the Board “[i]f one of the

grounds of alleged illegality is arbitrary, unreasonable or discriminatory

action on the part of the board, and on the facts[,] the reasonableness of

the board’s action is open to [a] fair difference of opinion.” Anderson v.

Jester, 206 Iowa 452, 463, 221 N.W.2d 354, 359 (1928); accord Baker v.

Bd. of Adjustment, 671 N.W.2d 405, 413 (Iowa 2003). Without findings, it

is questionable how reviewing courts could apply the substantial evidence

standard to determine illegality.
                                     31

      Lastly, the consequences of foregoing the requirement of findings in

a decision that triggers the running of the appeal period for judicial review

are undesirable:

      If no findings are made, and if the court elects not to remand,
      its clumsy alternative is to read the record, speculate upon
      the portions which probably were believed by the board, guess
      at the conclusions drawn from credited portions, construct a
      basis for decision, and try to determine whether a decision
      thus arrived at should be sustained. In the process, the court
      is required to do much that is assigned to the board, and the
      latter becomes a relatively inefficient instrument for the
      construction of a record.

Fields v. Kodiak City Council, 628 P.2d 927, 933 n.7 (Alaska 1981) (quoting

3 R. Anderson, American Law of Zoning § 20.41, at 540 (2d ed. 1977)).

      The City argues Iowa Code section 414.15 expressly governs the

timeliness of a certiorari petition, and the question of the completeness of

the decision is a separate issue. The thrust of the City’s argument is that

even when findings may be required, the lack thereof may not toll the

statutory period to appeal the Board’s decision. A party seeking judicial

review must first file a timely petition in order to raise deficiencies in the

underlying decision.

      A timely appeal is necessary for jurisdictional purposes. See City of

Des Moines v. City Dev. Bd., 633 N.W.2d 305, 309 (Iowa 2001). Even a

deficient decision, however, should contain some findings “to expose the

mode of analysis” such that the party seeking judicial review may “specify[]

the grounds of the illegality.” Iowa Code § 414.15 (second quote); Fields,
628 P.2d at 934 n.9 (first quote). Findings should be sufficient to inform

the involved parties, especially the party seeking judicial review, of the

reasons for the decision. I now turn to Fields, which addressed the issue

of whether substantial evidence supported the board’s decision to deny a

variance request, to elaborate this point.
                                      32

      In Fields, the Alaska Supreme Court observed that the statute

governing appeals from board decisions “requires an aggrieved party

seeking review to specify the grounds for the appeal.” 628 P.2d at 933.

Because the party must state definitely and in detail the basis for the

appeal, “[a] board’s failure to provide findings, that is, to clearly articulate

the basis of its decision, precludes an applicant from making the required

specification and thus can deny meaningful judicial review.” Id. (emphasis

added).   Although the statute did not expressly require the board to

delineate findings, the court found such a requirement “implicit in [the

statute]” in order to “bridge the analytical gap between the raw evidence

and the ultimate decision or order.” Id. Applying this reasoning to the

facts of the case, the court stated the board did not set forth findings but

simply voted to deny the variance request during a hearing. Id. at 934. As

such, the court could not determine the rationale supporting the board’s

denial of the variance request. Id. Accordingly, the court concluded the

lower court erred in ruling that substantial evidence supported the board’s

denial. Id.

      Applying the principles espoused in Fields to this case, I would find

that a decision must at least contain some findings such that an aggrieved

party may properly raise deficiencies in a decision by “specifying the

grounds of the illegality”—as required by Iowa Code section 414.15—

within the thirty-day appeal period. Otherwise, the party would have no

access to meaningful judicial review. Compare Fields, 628 P.2d at 931,

933–34 (holding the board simply voted on denying the variance request

without setting forth findings and the lack of such findings denied the

aggrieved party meaningful judicial review), with City of Rutland v.

McDonald’s Corp., 503 A.2d 1138, 1142 (Vt. 1985) (holding the aggrieved

party must timely appeal decisions based on deficient findings).
                                           33

       As to the definition of “filing,” I am not inclined to find that a decision

buried in the minutes constitutes filing within the meaning of section

414.15. I refer to Glabach v. Sardelli, 321 A.2d 1, 5 (Vt. 1974), overruled

by Leo’s Motors, Inc. v. Town of Manchester, 613 A.2d 196, 198 (Vt. 1992),

for guidance in determining the meaning of filing. 8

       In Glabach, the Vermont Supreme Court addressed the issue of

whether the board could render a decision without recording and mailing

notice of it. 321 A.2d at 2. The court reasoned, “[T]he starting point of an

appeal period is from the date the judgment is recorded.” Id. at 4. The

court observed that the board did not file a copy of its decision with the

clerk and the administrative officer of the municipality as required by the

applicable statute. Id. Moreover, the minutes contained the only record

of the decision. Id. The court therefore concluded there was no recording

of the decision, the date from which the thirty-day appeal period would

begin to run. Id. Notably, the court stated, “If a board . . . could make a

decision affecting the rights of an appellant, bury it in the minutes of a

meeting, and neglect to comply with the notification requisites of the

statute,” the appellant would have no knowledge of the decision and the

appeal period would lapse. Id. at 5.


       8The  Vermont Supreme Court in Leo’s Motors, Inc. overturned Glabach because
the concern in Glabach—that appeal rights could be lost if the board neglected to comply
with the notification requirements of the relevant statute and decided to bury the decision
in the minutes—was allayed by Nash v. Warren Zoning Board of Adjustment, 569 A.2d
447, 451 n.5 (Vt. 1989), in which the court held the appeal period does not commence
when the board takes its vote. Leo’s Motors, Inc., 613 A.2d at 198. Additionally, the court
noted that in Hinsdale v. Village of Essex Junction, 572 A.2d 925, 929 (Vt. 1990), it
narrowed Glabach to hold

       that a . . . decision can be considered rendered before notice is mailed to
       the applicant if the board has made a decision and given the parties actual
       notice of its action before the expiration of the forty-five day period,
       regardless of when the decision is reduced to writing.
Leo’s Motors, Inc., 613 A.2d at 198 (quoting Hinsdale, 572 A.2d at 929).
                                         34

       Here, Iowa Code section 414.15 provides “within thirty days after
the filing of the decision in the office of the board.” This section requires
filing in the office of the board such that the aggrieved party seeking
judicial review has notice of the decision. I do not think a decision buried
in the minutes gives sufficient notice to the involved parties.             Such a
decision requires a fishing expedition on the part of the aggrieved party
and reviewing courts. It also promotes laxity and inattentiveness on the
part of the Board in regards to setting forth a clear decision delineating its
findings in a documentary form apart from the minutes. See Topanga,
522 P.2d at 18 (“[T]he intended effect [to require findings] is to facilitate
orderly analysis and minimize the likelihood that the agency will randomly
leap from evidence to conclusions.”). Accordingly, I would find that “filing”
means that the Board must memorialize its decision in a documentary
form simply containing the substance of the decision. The minutes are
not the proper vehicle to house the decision.
       Based on the foregoing, I would find the Board must file written
findings of fact, reasons, legal principles, and conclusions before the
thirty-day period in section 414.15 commences to run. 9 I acknowledge,
however, that the statute is plausibly subject to other interpretations. The
legislature, of course, may resolve any ambiguities in the statute through
legislative action.
       Wiggins, J., joins this concurrence in part and dissent in part.




       9I  do not comment whether the minutes from the December 8, 2016 meeting is
sufficient to enable the plaintiffs to specify the grounds of the alleged illegality.